Title: From John Adams to Edmé Jacques Genet, 29 February 1780
From: Adams, John
To: Genet, Edmé Jacques


     
      
       Dear sir
      
      
       Paris Feb. 29. 1780
      
     
     I have this Moment yours of the 28. I thank You, Sir, for your kind Invitation to my three Sons, to come some time in the Spring, and spend a day at Versailles, which will be very agreeable to them, and to me.
     
     I am happy to find that the Report of the Committee has your Approbation; and shall be very glad to see it translated and printed as it is. Every Attempt of this kind may be worth preserving, and will be a Gratification at least to Posterity to see the gradual Progress of Society, and the slow March of the human Understanding in the Science of Government.
     On the Moment of the Receipt of your Letter I have written to Congress, requesting their Aid in procuring the Constitutions of Georgia and of North Carolina. That of the Massachusetts is at present according to their late Charter: that of New Hampshire is the same. As soon as the Massachusetts shall have established a new one, New Hampshire will follow their Example, and I shall undoubtedly have Copies of them as soon as they can cross the sea, and I will send them without Loss of time to you.
     Rhode Island and Connecticut have made no Alterations in their Governments, but proceed according to their Charters, which You already have.
     The Convention of the Massachusetts, had received the Report of the Committee which I sent you and had considered and agreed to the Declaration of Rights with very little Alteration, before I took my Leave of them. They then adjourned to the first of January. I was very happy to observe the Temperance, Wisdom and Firmness of this Assembly, and hope they will accomplish their great Work with Success. I assure You, it was more comfortable building Constitutions of Government at Cambridge, than sailing in a leaky Ship, or climbing over the Mountains, or lodging in the Chimneyless and Windowless Taverns of Galicia, Leon, Castile or even Biscay and Guipuscoa. Yet I shall look back with equal pleasure upon both, if they contribute to lay the Foundations of a free and prosperous People.
     
      
       I am with sincere Affection yours
      
      
       John Adams
       
      
     
    